DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation of US Application No. 16/697,553, filed on 27 November 2019 and published as US 2020/0186338, which is a continuation of US Application No. 16/423,671 filed on 28 May 2019 and issued as US 10,505,726, which claims the benefit of priority to U.S. Provisional Patent No. 62/776,699, filed on 7 December 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 17/246,810
US patent US 11032072 B2
1. A method of provisioning or distributing a cryptographic digital asset and supervising a secondary transfer of the digital asset, the method comprising: 
receiving, from a computing node, a transaction confirmation indicative of a completed transaction of a product from a first party to a second party;
 

determining or receiving a unique owner identification (ID) code or wallet address of the second party;
 recording or transmitting a request to record ownership of the cryptographic digital asset to the unique owner identification (ID) code or wallet address of the second party; receiving a request to transfer the cryptographic digital asset to a second unique owner identification (ID) code or second wallet address;
 recording or transmitting a request to record ownership of the cryptographic digital asset to the second unique owner identification (ID) code or second wallet address;
 and 




wherein the cryptographic digital asset is transferable to the second unique owner identification (ID) code or second wallet address separate from any transfer of the product.
1. A method of provisioning or distributing a cryptographic digital asset to a purchaser of an article of footwear or a digital file representative thereof, the method comprising: 
receiving, from a computing node, a transaction confirmation indicative of a completed transaction of an article of footwear or a digital file representative thereof from a first party to a second party; 
determining or receiving a unique owner identification (ID) code associated with the second party; 
transmitting, in response to the received transaction confirmation, a cryptographic block to a distributed blockchain ledger to record transfer of the cryptographic digital asset to the second party, wherein the cryptographic block comprises a unique digital shoe ID code representative of a digital shoe and the unique owner ID code; receiving a digital transfer proposal with a request to transfer the cryptographic digital asset to a third party; determining or receiving a unique owner ID code of the third party; linking the cryptographic digital asset with the unique owner ID code of the third party; transmitting the unique digital shoe ID code and the unique owner ID code of the third party to the distributed blockchain ledger for recordation on a new transaction block;
 wherein the cryptographic digital asset is transferable to the third party separate from the article of footwear or the digital file representative thereof.




Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of U.S. Patent No. US 11032072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with obvious variations.


Instant Application 17/246,810
US patent US 10505726 B1
1. A method of provisioning or distributing a cryptographic digital asset and supervising a secondary transfer of the digital asset, the method comprising: 




receiving, from a computing node, a transaction confirmation indicative of a completed transaction of a product from a first party to a second party;

 


determining or receiving a unique owner identification (ID) code or wallet address of the second party; 










recording or transmitting a request to record ownership of the cryptographic digital asset to the unique owner identification (ID) code or wallet address of the second party; receiving a request to transfer the cryptographic digital asset to a second unique owner identification (ID) code or second wallet address; recording or transmitting a request to record ownership of the cryptographic digital asset to the second unique owner identification (ID) code or second wallet address; and 




wherein the cryptographic digital asset is transferable to the second unique owner identification (ID) code or second wallet address separate from any transfer of the product.
1. A method for automating generation of cryptographic digital assets associated with articles of footwear or digital design files representative thereof, each of the articles of footwear including an upper for attaching to a foot of a user and a sole structure attached to the upper for supporting thereon the foot of the user, the method comprising: 
receiving, via a middleware server computer over a distributed computing network from a remote computing node, a transaction confirmation indicative of a validated transfer of an article of footwear or a digital design file representative thereof from a first party to a second party; 

determining, via the middleware server computer from an encrypted relational database, a unique owner identification (ID) code associated with the second party; 
generating a cryptographic digital asset associated with the article of footwear or the digital design file, the cryptographic digital asset including a digital shoe and a unique digital shoe ID code, and wherein the digital asset is transferrable separate from the article of footwear or the digital design file; linking, via the middleware server computer, the cryptographic digital asset with the unique owner ID code; 
transmitting, via the middleware server computer to a distributed blockchain ledger, the unique digital shoe ID code and the unique owner ID code to record transfer of the cryptographic digital asset to the second party on a transaction block;
 



receiving a digital transfer proposal with a request to transfer the cryptographic digital asset to a third party; determining a new unique owner ID code associated with the third party; linking the cryptographic digital asset with the new unique owner ID code; and transmitting the unique digital shoe ID code and the new unique owner ID code to the distributed blockchain ledger for recordation on a new transaction block.




Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10505726 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with obvious variations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,9, 11-14, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same) and further in view of Wilson et al(US 2017/0103385 A1).

With regards to claim 1, 12 Werner discloses, A method of provisioning or distributing a cryptographic digital asset and supervising a secondary transfer of the digital asset, the method comprising: 
receiving, from a computing node, a transaction confirmation indicative of a completed transaction of a product from a first party to a second party; digitally verifying a purchase of a first item from a first party by a second party; ( [0007] According to another embodiment, a method is provided for registering an item to a user account of a user, the item associated with a smart tag encoded with an item identifier that identifies the item. The method includes: receiving, at a server from a device, a purchase-indication message for the item, the purchase-indication message indicating that the item has been purchased and is no longer being offered for sale, the purchase-indication message including the item identifier that identifies the item; [0049] The item 124 can be any consumer product or good purchased or otherwise acquired by the user 110. For example, the item 124 may be apparel, such as shoes, socks, shirts, pants, hats, etc. Also for example, the item 124 may athletic equipment, such as footballs, soccer balls, tennis balls and rackets, heart rate monitors, watches, etc.; 
determining or receiving a unique owner identification (ID) code or wallet address of the second party; ([0127] At 1624, the user sends to the registration module 526 his or her registration information. The registration information includes the user's user identifier. At 1628, the server uses the user identifier to look up user's account in the user information 654. At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.  [0061]); 
recording or transmitting a request to record ownership of the cryptographic digital asset to the unique owner identification (ID) code or wallet address of the second party;  (FIG 1, 130 and associated text; [0061]Further, according to embodiments, the smart tags can be locked or encrypted so that the data on the tags cannot be manipulated[0160].; and 
Warner does not exclusively but O’brien teaches, 
recording or transmitting a request to record ownership of the cryptographic digital asset to the second unique owner identification (ID) code or second wallet address; ([0069] In some embodiments, the box 21 may include a delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner’s method with teaching of O’Brien in order for authenticating sales goods(prescriptions) and their deliveries using a distributed ledger (O’Brien [0002]).
wherein the cryptographic digital asset includes an associated image of a second item that is different from the first item (Warner [0049] As illustrated in FIG. 1, the electronic device 102 uses a short-range wireless connection 118 to communicate with a smart tag 120 attached to item 124. For example, the electronic device 102 obtains information from the smart tag 120 of the item 124, and uses the obtained information to retrieve from the network 116 digital content related to the item 124. The item 124 can be any consumer product or good purchased or otherwise acquired by the user 110. For example, the item 124 may be apparel, such as shoes, socks, shirts, pants, hats, etc. Also for example, the item 124 may athletic equipment, such as footballs, soccer balls, tennis balls and rackets, heart rate monitors, watches, etc. Note: TAG is an image associated with Shoe 124 of FIG 1 and TAG is unique for each item.  );

Warner in view of O’Brien do not but Wilson teaches, 
receiving a request to transfer the cryptographic digital asset to a second unique owner identification (ID) code or second wallet address (Wilson [0037] In a third transaction 130, Owner 2 transfers ownership of the same digital asset to a next Owner 3 by applying her Owner 2's digital signature 136, based on her Owner 2's private key 128, to a cryptographic hash 134 of the combination of the previous transaction 120's output combined with the public key 132 of the next Owner 3. Note: it is interpreted that exchange happen due to request submitted by 3rd owner;); and.

wherein the cryptographic digital asset is transferable to the second unique owner identification (ID) code or second wallet address separate from any transfer of the product ([0037] In a third transaction 130, Owner 2 transfers ownership of the same digital asset to a next Owner 3 by applying her Owner 2's digital signature 136, based on her Owner 2's private key 128, to a cryptographic hash 134 of the combination of the previous transaction 120's output combined with the public key 132 of the next Owner 3.; FIG 1 and associated text; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien’s method with teaching of Teaching of Wilson  in order to provide comprehensive protection in asset transaction using a distributed ledger (Wilson [0004]).

With regards to claim 2, 13 Warner in view of O’Brien and Wilson further disclose, wherein the cryptographic digital asset has a unique digital ID code (Warner [0127] At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.  [0061]; Further, according to embodiments, the smart tags can be locked or encrypted so that the data on the tags cannot be manipulated. ; FIG 16 1612 to 1632 and associated text;); and wherein recording or transmitting the request to record ownership of the cryptographic digital asset to the second unique owner identification (ID) code or second wallet address (Warner [0127] At 1624, the user sends to the registration module 526 his or her registration information. The registration information includes the user's user identifier. At 1628, the server uses the user identifier to look up user's account in the user information 654. At 1632, the item is registered to the user by including the item identifier or a reference to the item identifier in the user's account.) comprises transmitting the unique digital ID code and the second wallet address to a distributed blockchain ledger (O’Brien [0069] In some embodiments, the box 21 may include a delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest). Motivation would be same as stated in claim 1.

With regards claim 3, 14 Werner in view of O’Brien, Wilson teaches, wherein the cryptographic digital asset has a unique digital ID code representative of a plurality of attributes of the cryptographic digital asset (O’Brien [0036] Products and services available at the retailer may also have unique blockchain identifiers, which may be aligned with or otherwise related to prescriptions for relevant combination purchasing, which may be contained and referenced from a database. Pls also see [0091] The systems and methods in accordance with some embodiments allow for blockchain product identifiers to contain data on the temperature requirements for a given product.). Motivation would be same as stated in claim 1.


With regards to claim 9,  20 Warner further discloses, further comprising exporting at least one of the digital ID code or at least one of a plurality of attributes of the digital asset to a digital application to enable use of the digital asset within the digital application ([0049] For example, the electronic device 102 obtains information from the smart tag 120 of the item 124, and uses the obtained information to retrieve from the network 116 digital content related to the item 124. The item 124 can be any consumer product or good purchased or otherwise acquired by the user 110. For example, the item 124 may be apparel, such as shoes, socks, shirts, pants, hats, etc. Also for example, the item 124 may athletic equipment, such as footballs, soccer balls, tennis balls and rackets, heart rate monitors, watches, etc.).

With regards to claim 11, 22 Werner further discloses, further comprising generating an image representative of the digital asset from the unique digital ID code ([0049] According to embodiments, the electronic device 102 communicates with other devices using short-range wireless connections, such as Bluetooth.RTM., radio-frequency identification (RFID) and/or near field communication (NFC). It is possible that NFC and RFID can work together in a way that an NFC-enable electronic device reads data from smart tags having RFID chips, or vice versa. As illustrated in FIG. 1, the electronic device 102 uses a short-range wireless connection 118 to communicate with a smart tag 120 attached to item 124. For example, the electronic device 102 obtains information from the smart tag 120 of the item 124, and uses the obtained information to retrieve from the network 116 digital content related to the item 124. The item 124 can be any consumer product or good purchased or otherwise acquired by the user 110.).

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same) and further in view of Wilson et al(US 2017/0103385 A1) and further in view of Vax et al(US 11238176 B1).

With regards to claim 4, 15 Werner in view of O’Brien and Wilson do not but  Vax teaches providing an indication of the rarity or total circulating supply of each attribute of the plurality of attributes. (Vax Col 6line 30-40; At step 107, the system may calculate an identification score for each personal information attribute added to each data subject profile. This score reflects the uniqueness of a single personal information attribute and/or for combinations of attributes in order to determine how strongly these attributes and combinations can be used to identify a particular data subject.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien and Wilson’s method with teaching of Teaching of Vax  in order to provide data discovery and protection (Vax Col 1 line 20-30).

Claims 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al(US 20140224867 A1) in view of O’Brien  eta al(US 20190237176 A1: considering date of Provisional application as specification of both are same) and further in view of Wilson et al(US 2017/0103385 A1) and further in view of ISAACSON   et al(US 20190141021 A1).

With regards to claim 10, 21  Werner in view of O’Brien and Wilson do not but ISAACSON   teaches wherein the cryptographic digital asset is a digital shoe, and wherein the plurality of attributes includes at least one of. colorway, materials, manufacturing, make, and/or model data (ISAACSON   [0365] Further, the blockchain may be identified by the user identity and thus multiple accounts could be associated with the user and stored on the same blockchain. Other data such as the user's body model which stores their shirt, pants, shoe sizes and other body related data can also be stored in the blockchain.  ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Werner in view of O’Brien and Wilson’s method with teaching of Teaching of ISAACSON in order to provide simplifying and managing on-line purchases of products (ISAACSON [0008] ).

Allowable Subject Matter
Claims 5-8, 16-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498